Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 7, 8, 9, 11-12, 13, 14,  15, and 16  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-4, 6, 7, 8, 9, 11, 12, 13, 14, 15 of U.S. Patent No. 10,925,674 respectively having the same subject matter. Although the claims at issue are not identical, they are not patentably distinct from each other because they share the same subject matter with slight language different as seen below.
Claim 1 for example the different is in current application “visualizing a relationship between the image of the bone and the at least one reference image for tracking a displacement of the bone relative to an implant; distinguishing between primary structures and non-primary structures in the image of the bone and in the at least one reference image; and removing the non-primary structures and depicting only the primary structures in the image of the bone and in the at least one reference image; wherein each of the primary structures is at least one of a bone, a bone shape, a bone fragment, an implant, a reference body and/or an additional reference object.” Instead of the word visualizing is used instead of detecting or determining. In some ways more narrow with the limitation “ wherein each of the primary structures is at least one of a bone, a bone shape, a bone fragment, an implant, a reference body and/or an additional reference object.”
Claim 2 of referenced patent claims, 2. (previously presented) The method according to claim 1, wherein the step of visualizing comprises juxtaposing a visual representation of the image of the bone with a visual representation of the at least one reference image. And claim 2 of current application claims, “4. The method according to claim 1, wherein the step of visualizing comprises juxtaposing a visual representation of the image of the bone with a visual representation of the at least one reference image.” Which is the same subject matter. 
Claim 8 of current application “8. The method according to claim 7, wherein the at least one reference body is one of a bone, a bone portion, a bone shape, an implant or an additional reference object.” And claim 8 of referenced patent: “6. (previously presented) The method according to claim 5, wherein the at least one reference body is one of a bone, a bone portion, a bone shape, an implant or an additional reference object.” As seen claiming the same subject matter. 
And claims 5, 7, 8, 9, 11-12, 13, 14,  15, and 16 of current application and claims 2-3, 6, 7, 8, 9, 11, 12, 13, 14, 15 of the referenced patent claim the same subject matter. 

Allowable Subject Matter
Claims 1-16 are allowed as long as a terminal disclaimed is filed.  The limitation, “visualizing a relationship between the image of the bone and the at least one reference
image for tracking a displacement of the bone relative to an implant; distinguishing between primary structures and non-primary structures in the image of the bone and in the at least one reference image.” which was not found in the prior art. The closest prior art is Park (US 2010/0049195) in ¶[0032] and [0159] “[0032] FIG. 4C is a flow chart depicting the process undertaken by the system when moving the femur and tibia restored bone models to be superimposed over the femur and tibia implant models.
[0159] The preceding example is given in the context of holding the implant models 34 in place and moving the restored bone models 28 to the implant models 34 to superimpose the restored bone models 28 over the implant models 34. However, in other embodiments, the reverse situation may be the case, wherein the restored bone models 28 are held in place and the implant models 34 are moved to the restored bone models 28 to superimpose the implant models 34 over the restored bone models 28.” While the same images are created of an implant and a restored bone models.  However there is nothing in Park to suggest that it is looking specifically in a dynamic matter for an object that can’t be moved when fixing an implant or other similar medical procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le, Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/